Exhibit 10(jjj)

UNITED STATES DEPARTMENT OF THE TREASURY

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

December 9, 2009

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”), dated as of the date set forth on Schedule A hereto,
between the United States Department of the Treasury (the “Investor”) and the
company set forth on Schedule A hereto (the “Company”). Capitalized terms used
but not defined herein shall have the meanings assigned to them in the
Securities Purchase Agreement. Pursuant to the Securities Purchase Agreement, at
the Closing, the Company issued to the Investor the number of shares of the
series of its preferred stock set forth on Schedule A hereto (the “Preferred
Shares”) and a warrant to purchase the number of shares of its common stock set
forth on Schedule A hereto (the “Warrant”).

In connection with the consummation of the repurchase (the “Repurchase”) by the
Company from the Investor, on the date hereof, of the number of Preferred Shares
listed on Schedule A hereto (the “Repurchased Preferred Shares”), as permitted
by the Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009:

(a)    The Company hereby acknowledges receipt from the Investor of the share
certificate(s) set forth on Schedule A hereto representing the Preferred Shares;
and

(b)    The Investor hereby acknowledges receipt from the Company of a wire
transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Repurchased Preferred
Shares at a price per share equal to the Liquidation Amount per share, together
with any accrued and unpaid dividends to, but excluding, the date hereof.

The Investor and the Company hereby agree that, subject to compliance with
applicable securities laws, the Investor shall be permitted to Transfer all or a
portion of the Warrant with respect to, and/or exercise the Warrant for, all or
a portion of the number of shares of Common Stock issuable thereunder, at any
time and without limitation. The Company shall take all steps as may be
reasonably requested by the Investor to facilitate any such Transfer.

Effective as of the date hereof, the Investor hereby provides notice, pursuant
to Section 4.5(p) of the Securities Purchase Agreement, of its intention to sell
the Warrant.

The Company and the Investor also agree as follows, which agreements shall
constitute an amendment dated as of December 9, 2009 to the Securities Purchase
Agreement:

 

[SIGNATURE PAGE TO REPURCHASE LETTER – 800,000 SHARES OF FIXED RATE CUMULATIVE

PERPETUAL PREFERRED STOCK – SERIES R]



--------------------------------------------------------------------------------

(1)    The Company agrees, with respect to all employees covered by the bonus
restrictions set forth in Q-10 of the TARP Standards for Compensation and
Corporate Governance, 31 CFR 30 (the “Interim Final Rule”), to comply with the
Interim Final Rule, and with the Special Master for TARP Executive
Compensation’s October 22, 2009, determination letter and memorandum with
respect to the Company, as if the TARP period (as defined in the Interim Final
Rule) extended to and included December 31, 2009, and further agrees that, in
setting 2009 compensation for employees in the so-called 26-100 group referred
to in Q-16(a)(3)(ii) of the Interim Final Rule, it will apply the principles set
forth in Q-16(b)(1)(i) through (vi) of the Interim Final Rule; and

(2)    The Company and the Investor hereby agree that (i) clauses (a), (b) and
(c) of Section 4.10 of the Securities Purchase Agreement shall not apply to any
period after 2009 and (ii) Section 4.10(f) of the Securities Purchase Agreement
shall not require the filing of any report with respect to any period after
2009.

This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.

[Remainder of this page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.

 

UNITED STATES DEPARTMENT OF THE TREASURY By:   /s/ Herbert M. Allison, Jr.  
Name:   Herbert M. Allison, Jr.   Title:   Assistant Secretary for Financial
Stability

 

BANK OF AMERICA CORPORATION By:   /s/ Teresa M. Brenner   Name:   Teresa M.
Brenner   Title:   Associate General Counsel

 

[SIGNATURE PAGE TO REPURCHASE LETTER – 800,000 SHARES OF FIXED RATE CUMULATIVE

PERPETUAL PREFERRED STOCK – SERIES R]



--------------------------------------------------------------------------------

SCHEDULE A

 

 

General Information:    Date of Securities Purchase Agreement:    January 15,
2009 Name of the Company:    Bank of America Corporation Corporate or other
organizational form of the Company:    Corporation Jurisdiction of organization
of the Company:    Delaware Number and series of preferred stock issued to the
Investor at the Closing:    800,000; Fixed Rate Cumulative Perpetual Preferred
Stock, Series R Number of Initial Warrant Shares:    150,375,940 Terms of the
Repurchase:    Number of Preferred Shares repurchased by the Company:    800,000
Share certificate number (representing the Preferred Shares previously issued to
the Investor at the Closing):    ZQ00000001 Per share Liquidation Amount of
Preferred Shares:    $25,000.00 Accrued and unpaid dividends on Preferred
Shares:    $106,666,666.67 Aggregate Purchase price for Repurchased Preferred
Shares:    $20,106,666,666.67

Investor wire information for payment of purchase price:

 

ABA Number:    021 00 018 Bank:    The Bank of New York Mellon Account Name:   
BETA 2 Account Number:    GLA/111567 Beneficiary:    a/c #630235